Lanzinger, J.,
concurring in judgment only.
{¶ 57} Although concurring in judgment, I wish to emphasize further that the majority’s holding rests solely on the existence of clear and convincing evidence to terminate appellants’ parental rights in this case. Nothing more.
{¶ 58} This opinion, with its detailed recitation of facts, does not directly address the proposition of law originally accepted for review. See majority opinion at ¶ 38. The majority acknowledges in its conclusion that it does not answer the question of whether a father’s diagnosis of pedophilia or a mother’s refusal to divorce or separate from her husband provides sufficient grounds for terminating parental rights.
{¶ 59} Decisions to separate children from their parents are among the most difficult and troubling choices the state must make. Accordingly, the particular facts and circumstances of one family’s case will often provide minimal — if any— instructional value to those making decisions based upon another family’s particular facts and circumstances. The decision of the court today neither expands nor strengthens the state’s ability to separate a parent who has been diagnosed as a pedophile from his or her biological children; rather, it merely reaches a conclusion in one case based on one record.
{¶ 60} I respectfully concur in judgment only.
Lundberg Stratton, J., concurs in the foregoing opinion.